IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 123 DB 2019 (No. 81 RST 2019)
                                           :
LORI PAIGE ARONSON                         :
                                           : Attorney Registration No. 93697
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       : (Out of State)


                                       ORDER


 PER CURIAM


        AND NOW, this 23rd day of September, 2019, the Report and Recommendation of

 Disciplinary Board Member dated September 16, 2019, is approved and it is ORDERED

 that Lori Paige Aronson, who has been on Retired Status, has never been suspended or

 disbarred, and has demonstrated that she has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.